Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraph [0032] the disclosure states “When panels in a luminaire are wired in series, a failure of LED or one string of LEDs does not affect the other LEDs in the luminaire to the same extent as if the panels were wired in parallel.” This statement is incorrect, as a failure of a single LED wired in series will break the circuit and cause all of the connected LEDs to also go out.
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities:  “lighting fame” should read “lighting frame”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 2, 4, 5, 6, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yorio et al. (US 2018/0087755).
Regarding Claim 1, Yorio teaches a horticulture grow system for plants comprising: a plant substrate system (Figure 7) a luminaire (adjustable LED fixture 100) positioned adjacent to the plant substrate system, the luminaire includes a plurality of grow light panels (light modules or bars 150), a lighting frame (central body 130), and at least one luminaire connector (hinged attachment means 160), the lighting frame includes a plurality of frame members (arm sections 110 and 120), the at least one luminaire connector (160) is coupled between one frame member and another frame member adjacent to the one frame member (Figure 5) the at least one luminaire connector being configured to adjust the spatial position of the plurality of frame members that define the lighting frame and shape of the luminaire (Figures 6 and 7) and a plant canopy zone, defined between the plant substrate system and the luminaire, and whereby the plant canopy zone defines a space for illuminating the plants (Figure 7).
Regarding Claim 2, Yorio teaches the horticulture grow system for plants of claim 1, wherein the at least one luminaire connector (hinged attachment means 160) configured to rotationally adjust the spatial position of each adjacent frame member (110 and 120; “hinges or hinged means 160 that allow for the rotation of the arm sections about the central body third section portion” Paragraph [0022]).
Regarding Claim 4, Yorio teaches the horticulture grow system for plants of claim 1, wherein the at least one luminaire connector (160) includes a connector adjustment (“an adjustable or hinged attachments means 160” Paragraph [0022]).
Regarding Claim 5, Yorio teaches the horticulture grow system for plants of claim 1, further comprising a supply line, the supply line coupled to the luminaire (“The fixture 100 also 
Regarding Claim 6, Yorio teaches the horticulture grow system for plants of claim 5, wherein the supply line includes a power line, the power line coupled to the luminaire (“external electrical cable (not shown)” Paragraph [0025]).
Regarding Claim 16, Yorio teaches a method for illumination comprising the steps of disposing plants on a plant substrate system (Figure 7); positioning a luminaire (LED fixture 100) adjacent to the plant substrate system to define a plant canopy zone (Figure 7), the luminaire includes a plurality of grow light panels (light modules or bars 150), a lighting frame (central body 130) having a plurality of frame members (arm sections 110 and 120), and at least one luminaire connector (hinged attachments means 160) adjusting the spatial positions of frame members of the plurality of frame members to render the luminaire in a shape (“an adjustable or hinged attachments means 160 that allow the arm sections 110 and 120 to rotate relative to the central body section 130” Paragraph [0022]; Figures 6 and 7) and supplying light to the plants within the plant canopy zone with the luminaire rendered in a shape (Figure 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yorio et al. (US 2018/0087755) in view of Parker et al (US 2017/0135290).
Regarding Claim 3, Yorio teaches the horticulture grow system of Claim 1.
Yorio fails to teach the horticulture grow system, wherein each frame member of the plurality of frame members comprise tubing having a corresponding frame wall.
However, Parker teaches the horticulture grow system for plants of claim 1, wherein each frame member of the plurality of frame members (light assembly 12) comprise tubing (track 126) having a corresponding frame wall (any of the 4 sides of the track 126).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Yorio with the frame members comprise tubing as taught by Parker, in order to allow cords to fit inside the tubing and protected from the water of the plant system.
Regarding Claim 7, Yorio teaches the horticulture grow system of Claim 6. 
Yorio fails to teach the horticulture grow system, wherein the power line passing through the at least one frame member and the another frame member adjacent to the at least one frame member.
However, Parker teaches the horticulture grow system for plants of claim 6, wherein the power line (“conductors 132 {illustrated schematically by a broken line} that supply electrical power to the light engines” Paragraph [0087]; Figure 21) passing through the at least one frame member (16N) and the another frame member (16) adjacent to the at least one frame member (Figure 21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Yorio with the power line passing through the frame member as taught by Parker, in order to protect the wires from getting damaged from the water in the growth system, while still easily connecting to the light sources.
Regarding Claim 8, Yorio in view of Parker teaches the horticulture grow system of Claim 7.
Yorio fails to teach the horticulture grow system, wherein the power line passes through the at least one luminaire connector.
However, Parker teaches the horticulture grow system, wherein the power line (“conductors 132 {illustrated schematically by a broken line} that supply electrical power to the light engines” Paragraph [0087]) passes through the at least one luminaire connector (light engine 14; Figure 21).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Yorio with the power line passing through at least one connector as taught by Parker. Doing so allows one power line to light up multiple sets of LEDs.
Regarding Claim 11, Yorio teaches the horticulture grow system of Claim 5.
Yorio fails to teach the horticulture grow system for plants of claim 5, wherein the supply line provides control signals to the luminaire.
However, Parker teaches the horticulture grow system, wherein the supply line provides control signals to the luminaire (“The driver 36 is controlled by a control signal to deliver a drive signal to the corresponding light source segment 26” (Paragraph [0026]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Yorio with the teachings of Parker’s supply line providing control signals, in order to have the connectors controlled electronically, and decrease the number of electrical cords needed.
Regarding Claim 13, Yorio teaches the horticulture grow system of Claim 1.
Yorio fails to teach the horticulture grow system, further comprising an actuator, the at least one luminaire connector includes a first half portion and a second half portion, the actuator positioned between the first half portion and second half portion and coupled to the supply line the actuator receives control signals to render the first and second half portions from a first spatial position to a second spatial position.
However, Parker teaches the horticulture grow system, further comprising an actuator (light engine 14), the at least one luminaire connector includes a first half portion (first light guide 16N) and a second half portion (second light guide 16P), the actuator (light engine 14B) positioned between the first half portion and second half portion and coupled to the supply line (conductors 132; Figure 21) the actuator receives control signals (“The driver 36 is controlled by a control signal to deliver a drive signal to the corresponding light source segment 26” (Paragraph [0026]) to render the first and second half portions from a first spatial position to a second spatial position (Figures 6 and 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Yorio with the teachings of Parker’s actuator being between frame portions, so the portions can be easily adjusted into different shapes, and Parker’s supply line providing control signals, so the connectors can be controlled electronically. 
Claims 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yorio et al. (US 2018/0087755) in view of Sahni et al. (US 2017/0135290)
Regarding Claim 14, Yorio teaches a horticulture grow system for plants comprising: a plant substrate system (Figure 7) a luminaire (adjustable LED fixture 100) positioned adjacent to the plant substrate system, the luminaire includes a plurality of grow light panels (light modules or bars 150), and a lighting frame (central body 130) and a power line, the power line coupled to the luminaire (“external electrical cable {not shown}” Paragraph [0025]).
Yorio fails to teach the horticulture grow system further comprising the power line configured for direct current and passing in series through the luminaire to power one or more grow light panels.
However, Sahni teaches the horticulture grow system further comprising the power line configured for direct current (“DC power supply” Paragraph [0039]) and passing in series (“18 LEDs wired in series” Paragraph [0037]) through the luminaire to power one or more grow light panels.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Yorio with the teachings of Sahni’s DC power supply, as DC is a well-known alternative power source, and Sahni’s system organized in series, as series circuits often consume less power and have a simple organization.
Regarding Claim 15, Yorio in view of Sahni teaches the horticulture grow system of Claim 18. Yorio further teaches the horticulture grow system, wherein the lighting frame includes a plurality of frame members (arm sections 110 and 120), and wherein the at least one luminaire connector (160) is coupled between one frame member and another frame member adjacent to the one frame member (Figure 5)
Regarding Claim 17, Yorio in view of Sahni teaches the method for illumination of claim 16.
Yorio fails to teach the method for illumination, wherein in the step of supplying light to the plants includes passing a power line in series through the lighting fame to illuminate the plurality of grow light panels.
However, Sahni teaches the method for illumination, wherein in the step of supplying light to the plants includes passing a power line in series (“18 LEDs wired in series” Paragraph [0037]) through the lighting fame to illuminate the plurality of grow light panels.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Yorio with the teachings of Sahni’s system organized in series, as series circuits often consume less power and have a simple organization.
Regarding Claim 18, Yorio in view of Sahni teaches the horticulture grow system of claim 14. Yorio further teaches the horticulture grow system, wherein the luminaire further comprises: at least one luminaire connector (hinged attachment means 160), the luminaire connector configured to adjust the spatial position of frame members that define the lighting frame and shape of the luminaire (Figures 6 and 7).
Yorio fails to teach the horticulture grow system wherein the power line is coupled to the luminaire and the power line is configured for direct current and passing the at least one luminaire connector in series through the luminaire to power the one or more grow light panels
However, Sahni teaches the horticulture grow system wherein: the power line is coupled to the luminaire and the power line is configured for direct current (“DC power supply” Paragraph [0039]) and passing the at least one luminaire connector in series (“18 LEDs wired in series” Paragraph [0037]) through the luminaire to power the one or more grow light panels.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Yorio with the teachings of Sahni’s DC power supply, as DC is a well-known alternative power source, and Sahni’s system organized in series, as series circuits often consume less power and have a simple organization.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yorio et al. (US 2018/0087755) in view of Gonyer et al (US 9516822 B2)
Regarding Claim 12, Yorio teaches the horticulture grow system of claim 5. 
Yorio fails to teach the horticulture grow system for plants of claim 5, further comprising a nozzle system, wherein the supply line provides control signals to the nozzle system.
However, Gonyer teaches the horticulture grow system for plants of claim 5, further comprising a nozzle system, wherein the supply line provides control signals to the nozzle system (“an automated system controller that may implement preprogrammed spray operations, monitor and control the temperature, humidity (i.e., activation of the spray nozzles)” col. 4 line 53-56)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Yorio with the teachings of Gonyer’s watering system connected to the controller, in order to have all systems controlled electronically through one single controller to simplify the device for the user, and so the user has control over the plant watering levels.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yorio et al. (US 2018/0087755) in view of Parker et al (US 2017/0135290) in further view of Sahni et al. (US 2017/0135290).
Regarding Claim 9, Yorio in view of Parker teaches the horticulture grow system of Claim 7.
Modified Yorio fails to teach the horticulture grow system, wherein the power line provides direct current, DC.
However, Sahni teaches the horticulture grow system, wherein the power line provides direct current, DC (“DC power supply” Paragraph [0039]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Yorio and Parker with the DC power supply as taught by Sahni, as DC is a well-known alternative power source.
Regarding Claim 10, Yorio in view of Parker teaches the horticulture grow system of Claim 7
Modified Yorio fails to teach the horticulture grow system wherein the power line passing though the plurality of frame members in series.
However, Sahni teaches the horticulture grow system, wherein the power line passing though the plurality of frame members in series (“18 LEDs wired in series” Paragraph [0037]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Yorio and Parker with the system organized in series as taught by Sahni, as series circuits often consume less power and have a simple organization.
Claims 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yorio, Parker, and Sahni as discussed above, and in further view of Gonyer et al. (US 9516822 B2).
Regarding Claim 19, Modified Yorio teaches the horticulture grow system of claim 14.
Modified Yorio fails to teach the horticulture grow system for plants, wherein the luminaire does not include at least one luminaire connector.
However, Gonyer teaches the horticulture grow system for plants of claim 14, wherein the luminaire (light arrays 140) does not include at least one luminaire connector (Figure 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of modified Yorio with the teachings of Gonyer’s luminaire having no connectors, in order to provide a consistent amount of light on all areas of the plant.
Regarding Claim 20, Modified Yorio teaches the horticulture grow system of claim 19.
Modified Yorio fails to teach the horticulture grow system, wherein the luminaire has at least one of a curvilinear shape, a flat shape, a concave shape, a shape with jigs and jags, or an irregular shape.
However, Parker teaches the horticulture grow system for plants, wherein the luminaire has at least one of a curvilinear shape (Figure 9), a flat shape (Figure 14), a concave shape (Figure 9), a shape with jigs and jags (Figure 16), or an irregular shape (Figure 16).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Modified Yorio with the teachings of Gonyer’s variety of shapes with the luminaire, in order to light up different plant arrangements, and parts of the plants.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ko (US2011/0019423) and Yorio et al. (2016/0360712) are considered relevant art, as they include adjustable luminaires.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642